NUMBER 13-14-00074-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RODOLFO DELGADO JR.,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       Appellant’s brief was originally due to be filed on June 9, 2014. This Court has

previously granted two motions for extension of time to file appellant’s brief in this case.

On October 2, 2014, the Clerk of the Court notified appellant’s counsel that the brief had

not been filed and requested a response concerning the failure to file the brief within ten
days. Counsel failed to respond or file a brief and this Court abated the appeal and

remanded the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2)

and (3) of the Texas Rules of Appellate Procedure.

       On October 29, 2014, the trial court held a hearing and made findings that

appellant intends to prosecute his appeal and that counsel has medical issues and

requests additional time to finish the brief. The trial court recommended that appellant

be allowed to continue his appeal with his current attorney of record, the Honorable

Rebecca Rubane, and that she be given an extension of 45 days to file the brief.

       The Court hereby REINSTATES the appeal and ORDERS the Honorable Rebecca

Rubane to file the brief on or before January 5, 2015. No further extensions will be

granted. If counsel fails to file the brief within the specified period of time, the Court will

act appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

Specifically, the Court will abate and remand this matter to the trial court with instructions

to appoint new counsel.

       It is so ORDERED.

                                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of December, 2014.




                                              2